Title: To James Madison from John Martin Baker, 23 January 1804 (Abstract)
From: Baker, John Martin
To: Madison, James


23 January 1804, Palma. Last wrote on 13 Jan. reporting the capture of a U.S. frigate. Now regretfully confirms this report and encloses an extract from a letter from his correspondents at Barcelona. Is happy to see that the officers and men will not be ill-treated “and that they have the promise of a friend, as far as in his power in the Danish Consul Mr. Nissen.” Offers his own assistance in any way in which he may be considered useful. Is happy to report that the last accounts from Málaga indicate that the fever has ceased and that 18 Dec. was named “a day of thanksgiving and illumination.”
 

   
   RC and enclosure (DNA: RG 59, CD, Port Mahon, vol. 1). RC 2 pp.; docketed by Wagner as received 2 Apr. For enclosure, see n. 1.



   
   Baker enclosed a translated extract from a letter dated 14 Dec. 1803 from J. C. Ulrich at Leghorn (1 p.) stating that news had been received in a 2 Nov. letter from Danish consul Nissen at Tripoli, sent by way of Malta and Naples, that the Philadelphia had “run upon a sand bank” and been forced to surrender after putting up a fight against the Tripolitans. The 307 seamen and 25 officers were taken into the town, where the officers were allowed to live in the American consular house. Nissen had offered to assist them “as much as in his power.”


